Exhibit 10.17

November 30, 2004

Cenvill Recreation, Inc.
1601 Forum Place
Suite 500
West Palm Beach, Florida  33417
Attn:  Mark F. Levy

Dear Mr. Levy:

We have agreed to the following amendments to that certain Promissory Note,
dated August 30, 2004, in the amount of $2,000,000 (the “Note”), payable by
nStor Technologies, Inc. to Cenvill Recreation, Inc., copies of which are
attached hereto. 

             1)         The maturity date of the Note is hereby extended from
November 30, 2004 to January 15, 2005 (“Maturity”).

Except as set forth in this letter, the Note remains unmodified and in full
force and effect. 

Please indicate your concurrence with the foregoing.

Sincerely,

                                                                        Cenvill
Recreation, Inc.

/s/ Todd Gresham                                             Agreed By: /s/ Mark
F. Levy
Todd
Gresham                                                                        
Mark F. Levy
President                                                                                 
Vice President and Secretary














6190 Corte Del Cedro * Carlsbad * California * 92009
(760) 683-2500 * fax (760) 683-2544